Citation Nr: 1012161	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic back 
cysts.

2.  Entitlement to service connection for a psychiatric 
disability, to include generalized anxiety disorder (GAD), 
depression and post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertensive 
cardiovascular disease, also claimed as secondary to 
service-connected diabetes mellitus, type II, and 
depression.

4.  Entitlement to service connection for erectile 
dysfunction also claimed as secondary to service-connected 
diabetes mellitus, type II, and depression.

5.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), also claimed as secondary to service-
connected diabetes mellitus, type II, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. The Veteran had a hearing before the 
Board in September 2009 and the transcript is of record.

After the final February 2008 Statement of the Case (SOC), 
the Veteran was afforded a VA dermatological examination in 
April 2008, which provided medical information relevant to 
the Veteran's skin claim here and was associated with the 
claims folder prior to certification to the Board.  The RO 
did not issue a supplemental statement of the case (SSOC), 
but in light of the favorable opinion here, the Board finds 
no prejudice in the lack of RO review.

Aside from the issue of entitlement to service connection 
for chronic back cysts, which is granted here, the remaining 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part. 


FINDING OF FACT

The Veteran's skin disabilities afflicting his back, to 
include epidermal inclusion cysts and dermatitis have been 
medically attributed to his military service and his current 
service-connected acne and folliculitis.


CONCLUSION OF LAW

The Veteran's epidermal inclusion cysts and dermatitis of 
the back were incurred during his military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Veteran claims he suffers from chronic cysts on his back 
and has underwent multiple surgeries since his military 
service.  Indeed, the Veteran is already service-connected 
for acne and folliculitis of the face, chest and back.

The Veteran's service treatment records are silent as to 
skin treatment or diagnosis, but the Veteran was treated for 
a chronic rash as early as February 1970, a mere one month 
after separation.  At that time, the Veteran sought 
treatment for an abscess on his right ear that he complained 
started as a "pimple" and grew worse with time.  The 
examiner also noted pitted and shallow scar formation on the 
face, chest and the back indicating residuals of acne 
vulgaris.  The examiner diagnosed the Veteran with chronic 
acne vulgaris of the face, chest and back as well as an 
infected cyst of the right ear.  It was clear at that time, 
the Veteran's acne existed at the time of his military 
service, but was never treated.

The Veteran was afforded a dermatological VA examination in 
July 1986 where a history of a "rash" dated back 12 years.  
The examiner noted upper body, to include the back, cystic 
lesions and diagnosed the Veteran with acne and 
folliculitis.

Based on this medical evidence the Veteran was service-
connected for acne and folliculitis of the face, chest and 
back in a September 1986 rating decision. 

The pertinent inquiry, then, is whether the Veteran's 
claimed chronic back cysts is part of the Veteran's service-
connected disability or, if not, otherwise related to his 
military service.  The Board concludes the Veteran's chronic 
back cysts is already a part of the Veteran's service-
connected skin rating and has been specifically medically 
attributed to his military service.

The Veteran's post-military records consistently show 
treatment for skin problems from the 1970s through the 
present time.  The Veteran underwent multiple surgical 
procedures throughout time to remove cysts from his back. 

The Veteran was afforded a VA examination in September 2005 
where the examiner specifically diagnosed the Veteran with 
epidermal inclusion cysts on the back and acne vulgaris on 
the back both "more likely than not related to time in 
military service."

The Board notes the medical records indicate the Veteran 
does not always present with lesions, acne or folliculitis 
on his chest or face, but rather his most prevalent chronic 
skin condition affects his back.  

The Veteran was also afforded a VA examination in April 2008 
in connection with an increased rating claim for his 
currently service-connected skin disability.  At that time, 
the Veteran was diagnosed with comedonal acne with multiple 
epidermal inclusion cysts, moderate severity, affecting 40% 
of the Veteran's body, and dermatitis of the legs and back, 
affecting 10 percent of the Veteran's body.  The Veteran's 
cysts, according to the examination report affected his 
face, chest and back.

Based on the April 2008 examination results, the Veteran was 
awarded an increased rating from 10 percent to 30 percent 
for his various skin disabilities, to include chronic cysts.  

Based on the medical evidence, the procedural history of the 
Veteran's claim and the Veteran's current skin rating, the 
Board concludes that not only is the Veteran's chronic back 
cysts related to his military service, but it appears, at 
the very least, the Veteran's most recent awarded disability 
rating already compensates the Veteran for his chronic back 
cysts.

The medical evidence consistently indicates the Veteran's 
chronic back cysts are part of his skin disability since the 
1970s.  The September 2005 VA examiner specifically opined 
that the Veteran's epidermal inclusion cysts on his back are 
more likely than not related to his military service.  For 
all these reasons, the Board concludes service connection 
for the Veteran's chronic back cysts is warranted.

Due to the complete grant of the benefit sought on appeal 
herein, the Board finds that it is not necessary to discuss 
compliance with the Veterans Claims Assistance Act of 2000.  
It would not be in the Veteran's interest to remand this 
case for any such necessary compliance.


ORDER

Entitlement to service connection for chronic epidermal 
inclusion cysts, and dermatitis of the back is granted.  


REMAND

The Veteran has claimed various theories of entitlement to 
service connection for his claimed disabilities.

Specifically, the Veteran claims he suffers from various 
mental disturbances, to include anxiety, depression and 
intrusive memories of his service in Vietnam related to 
combat.  The Veteran claims his current medical conditions, 
to include hypertensive cardiovascular disease, erectile 
dysfunction (ED), BPH, and hemorrhoids are directly 
attributed to his military service, secondary to his mental 
disturbances or secondary to his service-connected diabetes 
mellitus, type II.

In order to adequately consider all these theories of 
entitlement, the Board concludes further development is 
required.  

The Veteran also indicates various times throughout the 
pendency of this appeal that he is in receipt of Social 
Security Administration (SSA) disability benefits.  The U.S. 
Court of Appeals for Veterans Claims has held that, where VA 
has notice that the Veteran may be receiving disability 
benefits from the SSA, and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996). 
Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the Veteran's SSA medical records in 
conjunction with his application for benefits, to the extent 
they exist.

Psychiatric Disability

The Veteran's post-service treatment records indicate the 
Veteran has been treated for and diagnosed with various 
mental disabilities, to include GAD, major depression and 
suspected PTSD.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  With regard to service connection claims, the Court 
held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Additionally, in February 2009, the United States Court of 
Appeals for Veterans Claims (Court) held that, when a 
claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but 
rather must be considered a claim for any mental disability 
that may reasonably be encompassed by several factors 
including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the 
claimant submits or that VA obtains in support of the claim. 
The Court found that such an appellant did not file a claim 
to receive benefits only for a particular diagnosis, but for 
the affliction (symptoms) his mental condition, whatever it 
is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability that is etiologically related to his military 
service. 

In this case, although the Veteran never complained of or 
received treatment for any mental disturbances, the Board 
finds noteworthy that the Veteran's presence in combat 
situations in Vietnam has been confirmed.  

After service, the Veteran was first advised to see a 
psychiatrist in August 1992 where the Veteran presented for 
an unrelated VA medical examination with extreme anxiety.  
VA outpatient treatment records throughout time are 
inconsistent with regard to the Veteran's diagnosis and 
likely etiology.  Many outpatient treatment records 
reference the Veteran's persistent intrusive thoughts of 
Vietnam, but also indicate the Veteran feels he is 
successful in suppressing these thoughts.  Other treatment 
records diagnose the Veteran with anxiety and depression, 
secondary to alcohol abuse or his other medical conditions.  
The Veteran, moreover, has never been definitively diagnosed 
with PTSD.  

In support of his claim, the Veteran submitted a July 2005 
opinion from his regularly treating VA psychiatrist.  Within 
the opinion, the VA psychiatrist notes the Veteran's 
diagnoses to include GAD and major depression.  The VA 
psychiatrist further notes the Veteran's combat exposure in 
Vietnam.  The VA psychiatrist, however, does not proffer a 
specific opinion with regard to etiology other than vaguely 
finding the Veteran's psychiatric illness did not exist 
prior to his military service. 

The Veteran was afforded a VA examination in June 2007 where 
the examiner diagnosed the Veteran with major depression and 
anxiety disorder.  The examiner further opined that the 
differing diagnoses throughout time likely refer to one and 
the same condition.  With regard to etiology, the examiner 
merely indicated it would require much speculation to 
associate the Veteran's psychiatric diagnoses with his other 
medical conditions.  The examiner did not proffer an opinion 
regarding the likelihood that the Veteran's psychiatric 
diagnoses are related to his in-service combat exposure or 
any other incident of his military service.  

For these reasons, the Board concludes the VA examination is 
inadequate and a new VA examination is required to 
adequately adjudicate this claim.

Hypertensive Vascular Disease, Erectile Dysfunction, BPH and 
Hemorrhoids

As indicated above, the Veteran throughout time has 
indicated various theories of entitlement to service 
connection for these disabilities.

During his hearing before the Board in September 2009, the 
Veteran could not remember specifically if he ever had any 
symptomatology in the military, he believed all of his 
medical conditions were either related to his service-
connected diabetes mellitus, type II, or his depression, 
which is not currently service-connected, but still on 
appeal.  

With regard to hemorrhoids, the Veteran explained during his 
hearing before the Board in September 2009, that the 
medication he takes for his depression causes him to be 
constipated and further causes chronic hemorrhoids.  
Hemorrhoids are noted in the VA outpatient treatment 
records, but the Veteran has never been afforded a VA 
examination to ascertain whether his disability has any 
causal connection to his military service or a service-
related disability.

The Veteran's hypertensive vascular disease has a lengthy 
history, but it appears there may be some private treatment 
records missing.  The Veteran was afforded a VA 
cardiovascular examination in February 1996 where the 
examiner noted, among other things, the Veteran previously 
received treatment for his heart disease at the University 
of Illinois in Chicago (UIC) in 1995.  The examiner did not 
have the records at that time of the examination, and it 
does not appear these records were ever associated with the 
claims file.  The RO should make efforts to obtain these 
treatment records, to the extent they exist.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service- 
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994). 
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a 
current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of 
a service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998)

In this case, the Veteran was afforded a VA examination in 
September 2005 where the examiner opined the Veteran's 
hypertensive cardiovascular disease "is unrelated 
to...diabetes mellitus," BPH is "not related to Agent Orange," 
and erectile dysfunction is "unrelated to the [Veteran's] 
diabetes." 

The September 2005 VA examiner's opinion is incomplete.  The 
examiner did not adequately opine whether the Veteran's 
disabilities could be due to or aggravated by the Veteran's 
diabetes-mellitus or his depression.  A new VA examination 
is indicated.  See McLendon, 20 Vet. App. 79.

The Board finds noteworthy that the Veteran's claims are 
partially based on whether the Veteran's depression is 
service-related.  That is, the Veteran's heart, ED, 
hemorrhoids and BPH claims are alternatively alleged to be 
secondary to his depression.  Accordingly, the issues of 
entitlement to service connection for hypertensive 
cardiovascular disease, ED, BPH and hemorrhoids are 
"inextricably intertwined" with the issue of entitlement to 
service connection for GAD, major depression and PTSD.  The 
Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the RO is advised that the 
Veteran's claim of entitlement to service connection for 
hypertensive cardiovascular disease, ED, BPH and 
hemorrhoids, also claimed as secondary to depression, must 
be adjudicated after full development and adjudication of 
the Veteran's depression claim.  Id.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2006 to the 
present.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with any filed claim by the Veteran for 
SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from the University of 
Illinois in Chicago (UIC), or any other 
private provider, for any cardiovascular 
treatment received from January 1995 to 
December 1995.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  Obtain any recent treatment records 
for the Veteran from the Jesse Brown VA 
Medical Center in Chicago, Illinois from 
August 2006 to the present regarding the 
claims on appeal.  All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA psychiatric examination 
for the claimed conditions of generalized 
anxiety disorder, major depression and 
PTSD to clarify the Veteran's diagnoses 
and likely etiology. The claims folder and 
a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

The examiner should indicate whether the 
Veteran currently has any psychiatric 
disorders, and, if so, whether any such 
disorder is at least as likely as not 
related to his military service, to include 
the Veteran's confirmed exposure to combat 
in Vietnam.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided 
reconciling all conflicting medical 
evidence regarding the Veteran's 
diagnoses and etiology, to include the 
July 2005 VA medical opinion and the 
June 2007 VA psychiatric examination.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of PTSD 
(i.e., were the verified in-service 
stressors sufficient to produce PTSD), 
and, if so, is there a link between the 
current symptoms and the confirmed in-
service stressors. 

5.  After the above documents are 
obtained, to the extent available, and the 
issue of entitlement to service-connection 
for anxiety, depression and PTSD is fully 
developed and adjudicated, schedule the 
Veteran for appropriate examinations for 
his claimed hypertensive cardiovascular 
disease, ED, BPH and hemorrhoids to 
determine the nature and etiology of any 
current heart, ED, prostate and hemorrhoid 
disability. The claims folder must be made 
available to the examiner(s) for review 
and the examination report(s) must 
indicate whether such review was 
accomplished. After examination and review 
of the claims folder, the examiner(s) 
should address the following:

*	Identify all current heart 
disabilities, erectile dysfunction, 
prostate disabilities, and 
hemorrhoids;
*	As to each diagnosed disorder, 
indicate whether it is at least as 
likely as not that any current 
disorder(s) is/are etiologically 
related to either the Veteran's 
period of active service, his 
service-connected diabetes mellitus, 
type II, or to his psychiatric 
disabilities.  With regard to the 
relationship to diabetes or a 
psychiatric diagnosis, the 
examiner(s) is(are) asked to opine 
whether it is at least as likely as 
not that the Veteran's hypertensive 
cardiovascular heart disease, ED, BPH 
or hemorrhoids were permanently 
aggravated beyond the normal course 
of progression by his service- 
connected diabetes mellitus, type II 
or his psychiatric diagnoses (to 
include medication taken for these 
disabilities).

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed. A rationale 
for any opinion expressed should be 
provided reconciling all conflicting 
medical evidence, to include the September 
2005 VA examination.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

6.  After the above is complete, and after 
complete development and adjudication of 
inextricably intertwined issues is 
complete, readjudicate the Veteran's 
claims.  If the claims remain denied, 
provide the appellant a supplemental 
statement of the case (SSOC), to include 
consideration of all evidence received 
since the September 2003 statement of the 
case (SOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2008).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


